               Case 4:20-cv-03239-YGR Document 25 Filed 08/16/21 Page 1 of 2




 1   STEPHANIE HINDS (CSBN 154284)
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   LYNN HARADA (CSBN 267616)
     Special Assistant United States Attorney
 5   160 Spear Street, Suite 800
     San Francisco, California 94105
 6          Telephone: (510) 970-4820
            Facsimile: (415) 744-0134
 7          lynn.harada@ssa.gov

 8   Attorneys for Defendant

 9
10
                                    UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12
     KELLY MARIA THOMAS,                                 )
13                                                       )       CIVIL NO.: 4:20-CV-03239-YGR
                    Plaintiff,                           )
14                                                       )
            vs.                                          )       STIPULATION TO VOLUNTARY
15                                                               REMAND PURSUANT TO
                                                         )
     KILOLO KIJAKAZI1,                                   )       SENTENCE FOUR OF 42 U.S.C.
16                                                               § 405(g) AND TO ENTRY OF
     Acting Commissioner of Social Security,             )
                                                         )       JUDGMENT; [PROPOSED] ORDER
17
                                                         )
                    Defendant.                           )
18
19
20          IT IS HEREBY STIPULATED by and between the parties, through their undersigned attorneys,

21   that this action be remanded for further administrative action pursuant to section 205(g) of the Social
22
     Security Act, as amended, 42 U.S.C. section 405(g), sentence four.
23
24
25
     1
26    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
27   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
28
     Stip. & Prop. Order for Remand; 4:20-CV-03239-YGR       1
               Case 4:20-cv-03239-YGR Document 25 Filed 08/16/21 Page 2 of 2



 1          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for a
 2
     new decision. The Appeals Council will instruct the ALJ to offer Plaintiff the opportunity for a hearing
 3
     and reevaluate the medical evidence. The ALJ will take further action, as warranted, to complete the
 4
     administrative record and resolve the above issues.
 5
 6          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 7   favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 8
 9
                                                             Respectfully submitted,
10
                                                             CHERMOL AND FISHMAN, LLC
11
12   Dated: August 12, 2021                         By:       /s/ David F. Chermol*
                                                             DAVID F. CHERMOL
13                                                           Attorney for Plaintiff
                                                             (*by email authorization)
14
15
     Dated: August 12, 2021                                  STEPHANIE HINDS
16                                                           Acting United States Attorney
17                                                  By:      /s/ Lynn Harada
18                                                           LYNN HARADA
                                                             Special Assistant United States Attorney
19
                                                             Attorneys for Defendant
20
21
22                                                  IT IS SO ORDERED:
23
             August 16, 2021
     DATE: ________________________                 __________________________________________
24
                                                    THE HONORABLE YVONNE GONZALEZ ROGERS
25                                                  UNITED STATES DISTRICT JUDGE
26
27
28
     Stip. & Prop. Order for Remand; 4:20-CV-03239-YGR   2
